DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the Foreign Application No. JP2019-074383, filed on 04/09/2019 has been provided in the present application.
Claim Objections
Claim 1 – 4 are objected to because of the following informalities: 
As per claim 1,
Line 11 – 13 should read “a deadband in which the output value is not changed with respect to a change in the input value, or changed slightly with respect to the change in the input value but not sensed by a driver.”
Line 21 – 24 should read “increase the output value slightly with respect to an increase in the input value, or not to increase the output value with respect to the increase in the input value, when the input value is increased within the 28deadband”
Line 25 – 28 should read “reduce the output value slightly with respect to a reduction in the input value, or not to reduce the output value with respect to the reduction in the input value, when the input value is reduced within the deadband”
Regarding to claim 2,
Line 3 – 5 should read “a first deadband in which the output value is not increased or increased slightly with respect to the increase in the input value” because the 
Line 6 – 8 should read “a second deadband in which the output value is not reduced or reduced slightly with respect to the reduction in the input value” because the limitation “a reduction in the input value” with respect to the second deadband is introduced in claim 1, line 25 – 26.
Line 10 – 13 should read “a first asymptotic range in which the output value is increased with respect to the increase in the input value based on the function when the input value is increased further than the first deadband” because the limitation “an increase in the input value” with respect to the first asymptotic is introduced in claim 1, line 29 – 30.
Line 14 – 17 should read “a second asymptotic range in which the output value is reduced with respect to the reduction in the input value based on the function when the input value is reduced further than the second deadband” because the limitation “a reduction in the input value” with respect to the second asymptotic is introduced in claim 1, line 32 – 33.
Claim 3 should read “wherein the first asymptotic range is set in such a manner that an increasing rate of the output value with respect to an increase in the input value is increased with increase in the input value of the operating amount of the accelerator pedal within the first asymptotic range.” because the limitation “an increase in the input value” with respect to the first asymptotic is introduced in claim 1, line 29 – 30.
Claim 4 should read “wherein the second asymptotic range is set in such a manner that a decreasing rate of the output value with respect to a reduction in the input value is increased with the reduction in the input value of the operating amount of the accelerator pedal within .

 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1 - 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueno et al (Publication No. US 20060219047 A1; hereafter Ueno).
Regarding to claim 1, Ueno teaches a control system for a vehicle having a prime mover (Figure 1, [Par. 0052], “Each of the vehicle output devices 70 and 80 is an electrically controllable driving output device. A vehicle output provided by the driving output device may be a speed, an acceleration or a driving force for the vehicle. The driving output device generates a driving force in the vehicle based on the vehicle output command to accelerate the vehicle” wherein the “vehicle output device 70, 80” reads on the “prime mover”), an accelerator pedal (Fig. 1, “pedal system 1”), and a detector that detects an operating amount of the accelerator pedal (Fig. 2, [Par. 0037], “the pedal system 1 also includes a pedal effort-detecting means 12. The pedal effort-detecting means 12 is adapted to detect an operational force or a pedal effort and simultaneously detect an operational reaction force or a pedal reaction force”) comprising: 
	a controller that calculates an output value of the operating amount of the accelerator pedal with respect to an input value of the operating amount of the accelerator pedal transmitted from the detector with reference to a predetermined input-output characteristic including a hysteresis set between the input value and the output value, and that controls the prime mover based on the calculated output value, ([Par. 0036], “The operational input-calculating arithmetic unit 8 determines a vehicle output command based on the operational information detected by the pedal effort-detecting means 12, and then transmits the determined vehicle output command to the vehicle output devices through the communication channel 111” where it is inherent that the “operational input-calculating arithmetic unit” is realized by some sort of controller or processor to perform the function as described in Fig. 2. The calculated vehicle output is also based on an input-output characteristic including a hysteresis set between the input and output value as described in Figure 10, 12, 14 – 15. Note that Examiner interpreted the “calculated output value of the operating amount of the accelerator pedal” as a demanded vehicle output with respect to the input value of the operating amount of the accelerator pedal. )
	wherein the hysteresis includes 
	a deadband in which the output value is not changed with respect to a change in the input value, or changed slightly with respect to a change in the input value but not sensed by a driver, (Figure 10B, the region 616 and 613 read on the “deadband” in which the “vehicle output” remains the same even if the pedal effort slightly increases. The pedal effort indicates the operational force of the accelerator pedal either in depressing state or releasing state.) and 
	an asymptotic range in which the output value is changed continuously with respect to a change in the input value based on a predetermined function indicated as a curve or a polygonal curve, when the input value is changed further than the deadband, (Figure 10, the region 602 and 603 read on the “asymptotic range” in which the vehicle output increases continuously with respect to change in pedal effort in a case when the pedal effort exceeds a threshold value at point 615 and 612. The change of vehicle output in this region could be determined using a curved line to allow a smooth, free of sense of incompatibility as described in Fig. 15C; [Par. 0104], “In FIG. 15A, a vehicle output is determined according to a straight line and a folded line, but when a vehicle output is determined using a curved line as in FIG. 15C, a vehicle output which is smooth and free of a sense of incompatibility can be delivered”)
	the controller is configured to 
	store the input-output characteristic, the deadband, and the asymptotic range, (the vehicle output is determined based on input-output characteristic with a hysteresis set including a deadband and an asymptotic range as described above. It is inherent that the input-output characteristics with respect to the input of the operational amount of the accelerator pedal corresponding to demanded vehicle output is pre-stored and to be executed by a controller or processor as described in fig. 2 to calculate the vehicle output.)
	increase the output value slightly with respect to an increase in the input value, or not to increase the output value with respect to an increase in the input value, when the input value is increased within the 28deadband, (Figure 10B, in region 616, the vehicle output remains the same with the increase of the pedal effort up to point 615.)
	reduce the output value slightly with respect to a reduction in the input value, or not to reduce the output value with respect to a reduction in the input value, when the input value is reduced within the deadband, (Figure 10B, in region 613, which indicates the pedal is in releasing state, the vehicle output remains the same when the change in input of the pedal effort remains within the region 613.)
	increase the output value with respect to an increase in the input value based on the function when the input value is increased further than the deadband, (Figure 10B, in region 602, the vehicle output is increased with respect to the increase of the input of the pedal effort. The change of vehicle output in this region could be determined using a curved line to allow a smooth, free of sense of incompatibility as described in Fig. 15C; [Par. 0104], “In FIG. 15A, a vehicle output is determined according to a straight line and a folded line, but when a vehicle output is determined using a curved line as in FIG. 15C, a vehicle output which is smooth and free of a sense of incompatibility can be delivered”) and 
reduce the output value with respect to a reduction in the input value based on the function when the input value is reduced further than the deadband. (Figure 10B, in region 603, the vehicle output is decreased with respect to the decrease of the input of the pedal effort. The change of vehicle output in this region could be determined using a curved line to allow a smooth, free of sense of incompatibility as described in Fig. 15C; [Par. 0104], “In FIG. 15A, a vehicle output is determined according to a straight line and a folded line, but when a vehicle output is determined using a curved line as in FIG. 15C, a vehicle output which is smooth and free of a sense of incompatibility can be delivered”)

Regarding to claim 2, Ueno teaches the system of claim 1.
Ueno further teaches wherein the deadband includes at least any one of 
		a first deadband in which the output value is not increased or increased slightly with respect to an increase in the input value (Figure 10B, in region 616, the vehicle output remains the same with the increase of the pedal effort up to point 615.), and 
		a second deadband in which the output value is not reduced or reduced slightly with respect to a reduction in the input value (Figure 10B, in region 613, which indicates the pedal is in releasing state, the vehicle output remains the same when the change in input of the pedal effort remains within the region 613.), and 
	the asymptotic range includes at least any one of 
		a first asymptotic range in which the output value is increased with respect to an increase in the input value based on the function when the input value is increased further than the first deadband (Figure 10B, in region 602, the vehicle output is increased with respect to the increase of the input of the pedal effort. The change of vehicle output in this region could be determined using a curved line to allow a smooth, free of sense of incompatibility as described in Fig. 15C; [Par. 0104], “In FIG. 15A, a vehicle output is determined according to a straight line and a folded line, but when a vehicle output is determined using a curved line as in FIG. 15C, a vehicle output which is smooth and free of a sense of incompatibility can be delivered”), and  
		29a second asymptotic range in which the output value is reduced with respect to a reduction in the input value based on the function when the input value is reduced further than the second deadband (Figure 10B, in region 603, the vehicle output is decreased with respect to the decrease of the input of the pedal effort. The change of vehicle output in this region could be determined using a curved line to allow a smooth, free of sense of incompatibility as described in Fig. 15C; [Par. 0104], “In FIG. 15A, a vehicle output is determined according to a straight line and a folded line, but when a vehicle output is determined using a curved line as in FIG. 15C, a vehicle output which is smooth and free of a sense of incompatibility can be delivered”).

Regarding to claim 3, Ueno teaches the system of claim 2.
	Ueno further teaches wherein the first asymptotic range is set in such a manner that an increasing rate of the output value with respect to an increase in the input value is increased with an increase in the operating amount of the accelerator pedal within the first asymptotic range. (Figure 10B, in region 602, the vehicle output is increased with respect to the increase of the input of the pedal effort. The change of vehicle output in this region could be determined using a curved line to allow a smooth, free of sense of incompatibility as described in Fig. 15C; [Par. 0104], “In FIG. 15A, a vehicle output is determined according to a straight line and a folded line, but when a vehicle output is determined using a curved line as in FIG. 15C, a vehicle output which is smooth and free of a sense of incompatibility can be delivered”)

Regarding to claim 4, Ueno teaches the system of claim 2.
	Ueno further teaches wherein the second asymptotic range is set in such a manner that a decreasing rate of the output value with respect to a reduction in the input value is increased with a reduction in the operating amount of the accelerator pedal within the second asymptotic range. (Figure 10B, in region 603, the vehicle output is decreased with respect to the decrease of the input of the pedal effort. The change of vehicle output in this region could be determined using a curved line to allow a smooth, free of sense of incompatibility as described in Fig. 15C; [Par. 0104], “In FIG. 15A, a vehicle output is determined according to a straight line and a folded line, but when a vehicle output is determined using a curved line as in FIG. 15C, a vehicle output which is smooth and free of a sense of incompatibility can be delivered”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668